DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 1-30, as filed on 04/01/2021, are currently pending and considered below.
Specification
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 9: “weight retaining mechanism” “which allows the weight training mechanism to slide over the at least one sleeve along its length to secure the weight plate to the barbell”. Mechanism is the generic placeholder (A) while “that allows the weight training mechanism to slide over the at least one sleeve along its length to secure the weight plate to the barbell” is the function (B), notably the sentence is in passive form. The mechanism is not modified by sufficient structure, material, or acts for performing the claimed function (C).
Claim 10, lines 27-28: “securing the at least one weight plate to the at least one sleeve via the weight retaining mechanism”. Weight retaining mechanism is the generic placeholder (A) while “securing the at least one weight plate to the at least one sleeve” is the function (B), notably the sentence is in passive form. The mechanism is not modified by sufficient structure, material, or acts for performing the claimed function (C).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For Claim 1 and 10 “weight retaining mechanism”, ¶ 19 recites sufficient structure to meet the limitations within the respective claims: “the weight retaining mechanism may further include a series of larger links and smaller links interlocked with each other”. Weight training mechanism will be interpreted to include a series of larger links and smaller links interlocked with each other.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 2: amend “a barbell” to ---the barbell---.
Claim 10, line 1: amend “a weight plate” to ---at least one weight plate---.
Claim 10, lime 3: amend “a barbell” to ---the barbell---.
Claim 20, lines 2-3: amend “a barbell” to ---the barbell---.
Claim 30, line 4: amend “a weight retaining mechanism” to ---the weight retaining mechanism---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 28 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 5605411 A (Wilson et al; henceforth Wilson).
Regarding Independent Claim 20, Wilson discloses an assembly (dumbbell 10) for securing a weight plate (weights 12) to a barbell (bar 14 with handle 16), comprising: 
	a mounting subassembly (piston 50) attached to an edge (edge of holes 78) of at least one sleeve (bar 14; attached via case 22 around bar 14), the mounting subassembly comprising an actuator (piston 50; piston 50 is actuates inward and outward) for translating the mounting subassembly from a retracted state (Figure 2) to an expanded state (Figure 3; see piston 50 expanded outward);
	and a weight retaining mechanism (body 28 with plunger 70 and levers 64) expandable to a diameter (Figure 3: Annotated; Diameter measured from the diameter created by the levers 64) greater than a diameter (Figure 3: Annotated) of the at least one sleeve of the barbell (see Figure 3 wherein the diameter created by the levers 64 is greater than the bar 14), 

    PNG
    media_image1.png
    406
    409
    media_image1.png
    Greyscale

Figure 3: Wilson Annotated
	and retractable (see Figure 2 wherein the levers 64 are retracted inward), the weight retaining mechanism capable of being disposed about the mounting subassembly (see Figure 2 wherein the first legs 66a of the levers 64 are disposed on the pistons 50), 
	the weight retaining mechanism further comprising a toggle lever (lever 64).  
	Regarding Claim 28, Wilson further discloses the assembly of claim 20 wherein the toggle lever can be closed to tighten the weight retaining mechanism (Figure 2), and can be opened to loosen the weight retaining mechanism (Figure 3).  
Claim 30 is rejected under 35 U.S.C. 102(A)(2) as being anticipated by US 20210016126 A1 (Huang).
	Regarding Independent Claim 30, Huang discloses a method for expanding a weight retaining mechanism (Figure 5), comprising: 
	providing a mounting subassembly (push actuator 33B) comprising an actuator (actuator 33B) for translating the mounting subassembly from a retracted state (pushed inward; see ¶ 52 actuator 33B is a button that is pressed inward into cavity 31B into a retracted state) to an expanded state (as shown in Figure 5 with the end of the actuator 33B extending outward relative to the end of the weight bar 30B);

    PNG
    media_image2.png
    607
    604
    media_image2.png
    Greyscale

Figure 5: Huang
	providing a weight retaining mechanism (stopper members 32B; “stopper members 32B are radially protruded out of the receiving cavities 31B” ¶ 52) expandable to a larger diameter (see dashed lines indicated expanded state in Figure 5; the ends of the stopper members 32B are cured see Figure 4 and create a larger diameter than when in the retracted state) and retractable to a smaller diameter (see Figure 5 wherein the ends of the stopper members 32B are flush with the diameter of the weight bar 20B), 
	the weight retaining mechanism disposed about the mounting subassembly (see Figure 5 wherein the stopper members 32B are engaged and disposed about the actuator 33B); 
	engaging the actuator to translate the mounting subassembly from the retracted state to the expanded state (“When the push actuator 33B is pushed and actuated, the stopper members 32B are radially protruded out of the receiving cavities 31B respectively in a synchronized manner to block the weight plate 10 being slid at the end portion of the weight bar 20B” ¶ 48; when moving from the retracted state to the expanded state the stopper members 32B are released);
	and translating the weight retaining mechanism to an expanded state (when moving from the retracted to the expanded state the stopper members 32B are released by the actuator 33B and move to the expanded state).  
Allowable Subject Matter
Claims 1-19 are allowed.
Claims 21-27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record US 20210016126 A1 (Huang) fails to teach or render obvious the assembly for securing a weight plate to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including the weight retaining mechanism disposed about the mounting subassembly in the collapsed state; and in the expanded state allow the weight retaining mechanism to slide over the at least one sleeve along its length to secure the weight plate to the barbell.
The prior art of record teaches stopper members 32b expandable and retractable within the circumferential surface 22B of the sleeve 20B that are locked at the edge of the sleeve 20B and incapable of sliding over the at least one sleeve. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the stopper member to be slidable without significantly modifying the structure and function of the device and without improper hindsight.
Regarding claim 1, the prior art of record US 9764183 B2 (Roepke) fails to teach or render obvious the assembly for securing a weight plate to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including:
 a mounting subassembly attached to the edge of the at least one sleeve or handlebar and which allows the weight retaining mechanism to slide over the at least one sleeve along its length to secure the weight plate to the barbell.
The prior art of record discloses the mounting subassembly configured attached to the edge of the sleeve or the weight retaining mechanism slidable over the at least one sleeve along its length. The subassembly and the retaining mechanism are fixed together such that it would be unable to both be attached to the edge of the sleeve and also allow for the retaining mechanism to slide over the at least one sleeve along its length to secure the weight plate. It would have not been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure allow for the mechanism to be configured to slide with the subassembly attached to the edge without improper hindsight and without breaking the intended function of the device.
	Regarding claim 10, the prior art of record US 20210016126 A1 (Huang) fails to teach or render obvious the method for securing a weight plate to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including the weight retaining mechanism disposed about the mounting subassembly and sliding the weight retaining mechanism over the at least one sleeve.
The prior art of record teaches stopper members 32b expandable and retractable within the circumferential surface 22B of the sleeve 20B that are locked at the edge of the sleeve 20B and incapable of sliding over the at least one sleeve. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the stopper member to be slidable without significantly modifying the structure and function of the device and without improper hindsight.
	Regarding claim 21, the prior art of record US 20210016126 A1 (Huang) fails to teach or render obvious the method for securing a weight plate to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including pin retainers radially disposed around the actuator, the pin retainers having radial wedge pins disposed therebetween, the radial wedge pins further being received by radial wedges.  
	The prior art of record teaches stopper members 32b expandable and retractable within the circumferential surface 22B of the sleeve 20B that are locked at the edge of the sleeve 20B and incapable of sliding over the at least one sleeve. Huang does disclose pin retainers radially disposed around the actuator and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify to include pin retainers without improper hindsight.
	Regarding claim 26, the prior art of record US 20210016126 A1 (Huang) fails to teach or render obvious the method for securing a weight plate to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including a series of larger links and smaller links interlocked with each other, and the larger links are slightly bent inwards.  
	The prior art of record teaches stopper members 32b expandable and retractable within the circumferential surface 22B of the sleeve 20B that are locked at the edge of the sleeve 20B and incapable of sliding over the at least one sleeve. Huang does disclose pin retainers radially disposed around the actuator and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the mechanism to include a series of larger links and smaller links without improper hindsight.
	Regarding claim 27, the prior art of record US 5605411 A (Wilson et al) fails to teach or render obvious the method for securing a weight plate to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including wherein the weight retaining mechanism further includes a friction pad.  
	Wilson discloses the mechanism located as rotatable levers and a button and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the mechanism to include a friction pad without significantly modifying the structure and function of the weight retaining mechanism and without improper hindsight.
	Regarding claim 29, the prior art of record US 5605411 A (Wilson et al) fails to teach or render obvious the method for securing a weight plate to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including wherein the weight retaining mechanism will be automatically pushed up onto the at least one sleeve of the barbell via a push spring action as the mounting subassembly actuator is engaged to translate the mounting subassembly to the expanded state.  
	Wilson discloses the piston 50 pushing on the lever via the C-spring in the retracted state. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure as to allow for the mounting subassembly actuator when engage to translate the mounting subassembly to the expanded state without breaking the device and its function.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784               

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784